Citation Nr: 0843901	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, veteran's former representative (Tennessee 
Department of Veterans Affairs), and appellant's son-in-law




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran reportedly had service from June 1956 to March 
1959 and from November 1961 to February 1979.  He died in 
October 2005.  The appellant is advancing her appeal as the 
veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
December 2006.  A statement of the case was issued in June 
2007, and a substantive appeal was received in June 2007.  
The appellant appeared at a July 2008 Board hearing at the 
RO.  A transcript is of record.    

Both additional evidence and a written waiver of preliminary 
RO review were received at the July 2008 hearing before the 
Board at the RO.


FINDINGS OF FACT

1.  The veteran died in October 2005; the death certificate 
lists the immediate cause of death as cardio-pulmonary arrest 
due to metastatic renal cell cancer.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, type II diabetes 
mellitus, lumbosacral strain with degenerative disc disease, 
peptic ulcer with gastroesophageal reflux disease, tinnitus, 
and skin rash.

3.  The disabilities that caused the veteran's death were not 
manifested during the veteran's military service or for many 
years thereafter, nor were they otherwise causally related to 
the veteran's service or to a service-connected disability.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

The Board also recognizes that there has been no formal 
notice of the requirements of a claim for dependency and 
indemnity compensation (DIC) as outlined in Hupp v. 
Nicholson, 20 Vet. App. 1 (2006).  However, the record 
clearly shows that the appellant has had actual knowledge of 
those requirements with the specificity discussed in Hupp.  
The initial VCAA notice letter of March 2006 advised the 
appellant of the essential elements of the DIC claim.  The 
record also shows that the appellant has been represented by 
The American Legion (a national service organization), and 
arguments by that representative on the appellant's behalf 
(that a secondary relationship exists between a service-
connected disability and one of the causes of death which was 
listed on the death certificate) demonstrate a full 
understanding of the DIC elements addressed in Hupp.  As 
such, there has been no resulting prejudice to the appellant.  
No useful purpose would be served in this case by delaying 
appellate review for formal notice under Hupp when the facts 
demonstrate actual knowledge by the appellant.  



Duty to Assist

VA has obtained service, private, and VA treatment records, 
assisted the appellant in obtaining evidence and afforded the 
appellant the opportunity to give testimony before the Board 
at the RO in July 2008.  Although a VA examiner has not 
reviewed the claim, as will be discussed below, the evidence 
of record does not contain competent evidence that the cause 
of death either manifested in service or can be presumed to 
have been incurred in service.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant and her representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The appellant is claiming entitlement to service connection 
for cause of death.  The veteran's death certificate shows 
that he died in October 2005 and that the immediate cause of 
death was cardio-pulmonary arrest due to metastatic renal 
cell cancer.  At the time of the veteran's death, service 
connection was in effect for bilateral hearing loss, type II 
diabetes mellitus, lumbosacral strain with degenerative disc 
disease, peptic ulcer with gastroesophageal reflux disease 
(claimed as digestive problems), tinnitus, and skin rash. 
  
In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability 
is the principal cause of death when that disability, either 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death must be 
causally connected to death and must have substantially or 
materially contributed to death; combined to cause death; or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease and malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The Board first acknowledges an apparent contention by the 
appellant that the veteran had cardiovascular disease which 
played a role in his death.  Service connection was not 
established for cardiovascular disease during the veteran's 
lifetime.  Looking to the evidence, the Board notes that 
service treatment records are negative for medical findings 
of cardiorespiratory disease.  Reports of medical 
examinations from November 1961 to September 1967 show that 
clinical evaluations of the heart were normal.  Further, 
reports of medical history from November 1961 to December 
1972 show that the veteran marked the appropriate box to deny 
palpitation or pounding heart.  The veteran did mark the 
appropriate box to indicate that he had a past and current 
medical history of asthma.  Nevertheless, reports of medical 
examinations from November 1961 to September 1967 show that 
clinical evaluations of the lungs were normal.  

Regarding the veteran's metastatic renal cell cancer, service 
medical records include a June 1957 medical entry in which 
the word "kidney" was written.  However, no other 
information followed, and reports of medical examination from 
November 1961 to September 1967 show that the veteran's 
genitourinary system was clinically evaluated as normal.  In 
addition, reports of medical history from November 1961 to 
December 1972 do not show indications of renal cancer or any 
kidney disability.  In sum, there is no suggestion that the 
renal cancer was manifested during service.  Post-service 
evidence shows that the renal cancer was manifested many 
years after service.  In this regard, treatment records show 
that the veteran underwent a nephrectomy in July 2004, which 
is 25 years after service.  This lengthy period without 
treatment after service argues against a link to service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
  
In a notice of disagreement received in December 2006, the 
appellant asserted that the veteran's cause of death should 
be service connected due to herbicide exposure while 
stationed in Vietnam.  The Board notes that service treatment 
records show that the veteran received treatment from the 
67th Evacuation Hospital in Vietnam during the applicable 
time period.  He is therefore presumed to have been exposed 
to herbicide agents.  38 U.S.C.A. § 1116(f).  However, the 
Board observes that metastatic renal cell cancer is not one 
of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e) as presumed due to exposure to herbicides.  In fact, 
as noted above, the Secretary of Veterans Affairs has 
expressly stated that the presumption of service connection 
based on herbicide exposure is not warranted for renal 
cancer.  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Moreover, there is no medical 
evidence of record showing that the disabilities that caused 
the death of the veteran were directly related to exposure to 
herbicides.
 
In testimony provided at the July 2008 Board hearing at the 
RO, the appellant's representative asserts that the veteran's 
death was related to the veteran's service-connected Type II 
diabetes mellitus.  The Board notes that service connection 
is warranted for a disability, which is proximately due to, 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The representative asserted at the July 2008 Board 
hearing at the RO that there is a medical study that states 
that the most common long term complication of Type II 
diabetes is heart disease, which can cause heart attack, 
stroke, and death.  The Board acknowledges the medical study 
submitted by the appellant.  However, the medical study 
showed cancer incidence rates for Tennessee and did not 
support the representative's assertions.  Moreover, it is 
significant that the death certificate did not even list 
cardiovascular disease as a cause of death.  The Board 
acknowledges the representative's assertions.  However, 
although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

Overall, an examination of the claims file by a VA examiner 
is not warranted.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, the standards of McLendon are 
not met in this case as the evidence of records fails to 
indicate that cardiorespiratory disease and metastatic renal 
cell cancer had their onset in service or are otherwise 
related thereto.
     
The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of a link between the cause of the veteran's death 
and his service or a service-connected disability.  Thus, the 
appellant's claim must be denied.  See Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


